                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

Aisha Pope, #228305
                                                           Case No.: 2:19-cv-10870
      Plaintiff,                                  District Judge: David M. Lawson
                                                  Magistrate Judge: David R. Grand
v.

Corizon Health, MDOC et al

      Defendants,

JOHNSON LAW, PLC                                        CHAPMAN LAW GROUP
Solomon M. Radner (P73653)                     Ronald W. Chapman Sr., M.P.A.,
Madeline M. Sinkovich (P82846)                                LL.M. (P37603)
Attorneys for Plaintiff                              Wedad Suleiman (P81970)
535 Griswold St., Suite 4632   Attorney for Defendants Keith Papendick, M.D.;
Detroit, MI 480226                  Claire Pei, M.D.; Mohammed Azimi, M.D.;
(313) 324-8300                    Shanthi Gopal, M.D.; and Donna Rohrs, P.A.
srander@venjohnsonlaw.com                  1441 West Long Lake Rd., Suite 310
msinkovich@venjohnsonlaw.com                                  Troy, MI 48098
                                                               (248) 644-6326
MICHIGAN DEPT. OF ATTORNEY GENERAL           rchapman@chapmanlawgroup.com
Sara Trudgeon (P82155)                      wsuleiman@chapmanlawgroup.com
Attorney for MDOC Defendants
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
trudgeons@michigan.gov

               JOINT 26(F) REPORT AND DISCOVERY PLAN

      On December 7, 2020, the parties conferred via Zoom for the purpose of

preparing a joint discovery plan in accordance with Fed. R. Civ. P. 26(f). During this

conference, the Parties agreed on the following elements of a joint discovery plan:
A) The basis for the Court’s jurisdiction is pursuant to 28 U.S.C. § 1331 since

   this action arises under the Constitution and laws of the United States.

   Jurisdiction is not disputed at this time.

B) Rule 26(a) disclosures shall be exchanged on December 21, 2020. No changes

   are necessary in the form or requirement for initial disclosures.

C) Plaintiff will seek discovery of, but not limited to, Plaintiff’s medical records;

   medical history; and medical file; as well as individual interrogatories,

   requests for production, and depositions of each defendant and any other

   relevant matters uncovered through discovery.

D) MDOC Defendants will seek to depose Plaintiff and request documents, such

   as medical records, that are relevant to Plaintiff’s claims.

E) Corizon Defendants will seek discovery of Plaintiff’s medical records and

   medical history, including Plaintiff’s deposition.

F) The parties agree that it is not necessary for the Court to order that discovery

   be conducted in phases or limited to or focused on particular issues. The

   parties believe that fact discovery can be completed by June 22, 2021 and

   expert discovery completed by September 20, 2021.

G) The parties agree that an order under Federal Rule of Evidence 502 is not

   necessary at this time.

H) The parties agree that electronically stored information should be preserved.


                                        2
I) The parties agree that the standard number of Interrogatories under Rule

   33(a)(1) and the standard number and length of depositions permitted under

   Rule 30 should be permitted in this case. No changes to the limitations on

   discovery imposed under the Federal Rules are necessary.

J) The parties’ preference for any alternative dispute resolution is a magistrate

   led settlement conference.

K) The parties jointly request that the Court enter a Scheduling Order containing

   the case management deadlines listed in the table below.

              EVENT                                   DEADLINE

     Rule 26(a)(1) disclosures                     December 21, 2020

         Initial Witness list                      February 22, 2021

       Fact Discovery cutoff                          June 22, 2021

 Disclosure of Plaintiff’s Expert(s)                   July 6, 2021

Disclosure of Defendants’ Expert(s)                   July 20, 2021

      Expert Discovery cutoff                      September 20, 2021

     Dispositive motions due                        October 20, 2021

     Final pretrial conference             To be set after ruling on dispositive
                                                         motions
             Trial date                    To be set after ruling on dispositive
                                                         motions




                                       3
Respectfully submitted,

s/Wedad Suleiman
Wedad Suleiman (P81970)
Attorney for Corizon Defendants

s/ Sara Trudgeon (with permission)
Sara Trudgeon (P82155)
Attorney for MDOC Defendants

s/Madeline Sinkovich (with permission)
Madeline Sinkovich (P82846)
Attorney for Plaintiff




                                         4
